         Case 4:18-cv-00087-BMM Document 60 Filed 01/24/20 Page 1 of 9



                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


 BITCO GENERAL INSURANCE
 CORPORATION,                                    CV 18-87-GF-BMM-JTJ


                    Plaintiff,                      FINDINGS AND
                                                RECOMMENDATIONS
         vs.



 JAY BURNS BROWN OPERATING
 CO.,

                    Defendant.




                                 INTRODUCTION


        Plaintiff BITCO General Insurance Corporation(BITCO)brought this

action seeking a declaration that property damage caused by its insured, Defendant

J. Bums Brown (J. Bums),is not covered under an umbrella insurance policy that

BITCO issued to J. Bums.


        The parties have filed cross-motions for summary judgment on the coverage

issue. The parties have also filed a joint Statement of Stipulated Facts. (Doc. 38).

The motions have been referred to the undersigned under 28 U.S.C. § 636(b)(1)(B)

for findings and recommendations. (Doc. 36). The Court has conducted a hearing

on the motions. The Court is prepared to enter its findings and recommendations.
        Case 4:18-cv-00087-BMM Document 60 Filed 01/24/20 Page 2 of 9



                                 BACKGROUND


      The material facts in this case are not in dispute. (Doc. 38 at 6). J. Burns

operates an oil and gas business in northcentral Montana. An oil-well production

site operated by J. Burns inadvertently released approximately 238 barrels of crude

oil and 1,200 barrels of production water into a tail-water of the North Chinook

Reservoir in Blaine County, Montana, in March of 2017. The oil spill had an

impact on approximately 4.47 acres of upland and wetland areas.

      The Montana Department of Environmental Quality(DEQ)determined that

the spill resulted in contamination that exceeded the limits prescribed by the

Montana Water Quality Act. The DEQ demanded that J. Burns pay the costs of

clean-up and remediation associated with the oil spill. The costs of clean-up and

remediation may exceed $1,000,000.

      J. Burns was insured under two BITCO liability insurance policies when the

oil spill occurred   a Commercial Lines Policy (Primary Policy) with Policy No.

CLP 3 641 462 H,and a Commercial Umbrella Policy (Umbrella Policy) with

Policy No. CUP 2 811 506 H. (Docs. 7-1, 38-3).

      BITCO’s Primary Policy provided coverage for the clean-up and

remediation costs associated with the oil spill under a “Contamination or Pollution




                                         -2-
        Case 4:18-cv-00087-BMM Document 60 Filed 01/24/20 Page 3 of 9



Coverage” endorsement. (Doc. 7-1 at 44). The pollution coverage limit was

$100,000. Id.

      J. Burns notified BITCO of the oil spill on or about March 30, 2017.

BITCO accepted coverage under the Primary Policy. BITCO has paid J. Burns the

Primary Policy’s pollution coverage limit of $100,000.

      When the $100,000 limit on the Primary Policy was exhausted, J. Burns

demanded that BITCO provide pollution coverage under the Umbrella Policy.

The Umbrella Policy had a liability limit of $1,000,000, subject to a $10,000 self-

insured retention. (Doc. 38-3 at 6). BITCO denied coverage under the Umbrella

Policy. The present action followed.

                        POSITIONS OF THE PARTIES


      BITCO seeks a declaration that the clean-up and remediation costs

associated with the oil spill are not covered under the Umbrella Policy. BITCO

argues that the plain language of the Umbrella Policy’s pollution exclusion

operates to bar coverage for the clean-up and remediation costs.

      J. Burns seeks a declaration that the clean-up and remediation costs are

covered under the Umbrella Policy. J. Burns argues that it is entitled to summary

judgment because: 1) coverage exists under the “plain language” of the Umbrella

Policy; 2)“alternatively, the [Umbrella Policy] is ambiguous and must be

                                        -3-
        Case 4:18-cv-00087-BMM Document 60 Filed 01/24/20 Page 4 of 9



construed against BITCO and in favor of[J Burns];” and 3)a “denial of coverage

[would] violate[] the reasonable expectations of[J. Burns], and [would be

violative of public policy.” (Doc. 46 at 8).

                               APPLICABLE LAW


      a.    Summary Judgment Standard

      Summary judgment is proper “if the pleadings, the discovery and disclosure

materials on file, and any affidavits show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(c)(2). The material facts remain undisputed. The parties agree

that the determination of whether coverage exists under BITCO’s Umbrella Policy

presents a question of law for the Court to decide.

      b.    Application of Montana Law

      Diversity of citizenship provides the Court’s jurisdiction. 28 U.S.C. § 1332.

Thus, the Court must apply the substantive law of the forum state      Montana.


Medical Laboratory Mgmt. Consultants v. American Broadcasting Companies,

Inc., 306 F.3d 806, 812(9th Cir. 2002).

      c.    Montana Law Relating to Insurance Contracts

      In Montana, the interpretation of an insurance contract is a question of law.

Marie Deonier & Associates v. Paul Revere Life Ins. Co., 9 P.3d 622, 630(Mont.

                                          -4-
        Case 4:18-cv-00087-BMM Document 60 Filed 01/24/20 Page 5 of 9



2000). The language of an insurance policy governs if it is clear and explicit. Id.

An ambiguity exists when the “wording or phraseology” of an insurance contract

is reasonably subject to two different interpretations. Jacobsen v. Farmers Union

Mut. Ins. Co., 87 P.3d 995, 997-998(Mont. 2004). Ambiguities are construed in

favor of the insured and against the insurer. Marie Deonier & Assoc., 9 P.3d at

630. Exclusions from coverage are narrowly construed “because they are contrary

to the fundamental protective purpose of an insurance policy.” Id.

                                   DISCUSSION


      a.     The Umbrella Policy’s Coverage Provision

      BITCO’s Umbrella Policy provides a broad grant of liability coverage. The

Umbrella Policy states that BITCO will reimburse J. Burns for the:

            “ultimate net loss in excess of the retained limit because
            of. . . property damage caused by an occurrence which
            takes place during the policy period.”

(Doc. 38-3 at 8).

      The Umbrella Policy defines the “retained limit,” in pertinent part, as:

            “That amount of underlying insurance applicable to any
            claim . . . whether such underlying insurance is
            collectible or not.”


(Doc. 38-3 at 30).




                                        -5-
        Case 4:18-cv-00087-BMM Document 60 Filed 01/24/20 Page 6 of 9



      The Umbrella Policy defines “property damage” as:

             “[pjhysical injury to tangible property, including all
             resulting loss or use of that property.”

(Doc. 38-3 at 30).

      The Umbrella Policy defines an “occurrence” as:

             “an accident, including continuous or repeated exposure
             to substantially the same general harmful conditions.”

(Doc. 38-3 at 29).

      Thus, absent an applicable exclusion, the Umbrella Policy would provide

coverage for pollution-caused property damage. BITCO’s Umbrella Policy does

contain a pollution exclusion, however.

      b.     The Umbrella Policy’s Pollution Exclusion


      The Umbrella Policy’s pollution exclusion states that coverage for

pollution-caused property damage is generally excluded. (Doc. 38-3 at 40). The

pollution exclusion states, in pertinent part, that no coverage exists for:

             “property damage . . . arising out of the actual, alleged or
             threatened discharge, dispersal, seepage, migration,
             release or escape of pollutants.”

(Doc. 38-3 at 40).

      The Umbrella Policy’s pollution exclusion does contain a single exception.




                                          -6-
        Case 4:18-cv-00087-BMM Document 60 Filed 01/24/20 Page 7 of 9



The Umbrella Policy states that the pollution exclusion does not apply when;
             ccr

                IJnsurance for . ..[pollution-caused] property damage
             . . . is provided by “underlying insurance” at the limits
             shown in the schedule of underlying insurance [set forth
             on the declarations page of the Umbrella Policy.]”

(Doc. 38-3 at 40).

       The Umbrella Policy defines “underlying insurance,” in pertinent part, as
all:


             “coverage(s) afforded under insurance policies
             designated in the schedule of underlying insurance on
             the Declarations Page of[the] policy . . .[and]“any other
             insurance available to the insured.”


(Doc. 38-3 at 31).

       The Court finds the pollution exclusion, with its stated exception, to be clear

and unambiguous. Coverage for pollution-caused property damage is generally

excluded under the Umbrella Policy. The pollution exclusion does not apply.

however, if it is shown: 1)that the insured possesses an insurance policy that is

referenced in the Umbrella Policy’s schedule of underlying insurance; 2)that the

insurance policy provides coverage for pollution-caused property damage; and

3)that the insurance policy provides coverage for pollution-caused property

damage at a coverage limit that equals or exceeds the coverage limits shown in the

Umbrella Policy’s schedule of underlying insurance. (Doc. 38-3 at 40).



                                          -7-
        Case 4:18-cv-00087-BMM Document 60 Filed 01/24/20 Page 8 of 9




      The first two requirements are satisfied here. The Primary Policy that

J. Burns purchased from BITCO is described in the Umbrella Policy’s schedule of

underlying insurance, and the Primary Policy does provide coverage for pollution-

caused property damage. (Doc. 7-1 at 44).

      Unfortunately for J. Burns, the third requirement is not satisfied. The

liability limits shown in the Umbrella Policy’s schedule of underlying insurance are

$1,000,000 “Each Occurrence” and $2,000,000 “General Aggregate.” (Doc. 38-3

at 6). The Primary Policy that J. Burns purchased from BITCO has a pollution

coverage limit of only $100,000. (Doc. 7-1 at 44). BITCO’s Umbrella Policy

therefore does not provide coverage for the pollution-caused property damage at

issue in this case.


                            RECOMMENDATIONS


       1.    BITCO’s Motion for Summary Judgment(Doc. 43)should be

GRANTED.


      2.     J. Burns’s Motion for Summary Judgment(Doc. 45) should be

DENIED.


      3.     The Clerk should be directed to enter judgment accordingly.




                                        -8-
        Case 4:18-cv-00087-BMM Document 60 Filed 01/24/20 Page 9 of 9



          NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(1). A district judge will make a de novo

determination regarding any portion of the Findings and Recommendations to which

objection is made. The district judge may accept, reject, or modify, in whole or in

part, the Findings and Recommendations. Failure to timely file written objections

may bar a de novo determination by the district judge.

      DATED this 24th day of January, 2020.




                                                 -   -'^>-7


                                               John Johnston
                                               United States Magistrate Judge




                                         -9-
